Citation Nr: 1114218	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-15 650	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for herniated disc, L3-L4, L5-S1, with bilateral facet arthritis.

2.  Entitlement to total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Tonder, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The Veteran had active service from June 1993 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Gretna, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 20 percent for herniated disc, L3-L4, L5-S1, with bilateral facet arthritis.  During the pendency of the appeal, the Veteran's claims file has been transferred to the jurisdiction of the Jackson RO.  In September 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge. 

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected low back disability.  The issue of entitlement to a TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issues of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if additional action is required on his part.


FINDING OF FACT

The Veteran's service-connected herniated disc, L3-L4, L5-S1, with bilateral facet arthritis, has not resulted in incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the previous 12 months; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or any associated objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent for service-connected herniated disc, L3-L4, L5-S1, with bilateral facet arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, when the claims/case was in remand status.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).) 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the December 2006 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's VA and private treatment records.  In addition, he underwent VA examinations, to assess the severity of his service-connected low back disability, in December 2006, January 2009, and June 2010.  The Board finds that these VA examinations are adequate, and notes that while the June 2010 VA examination was the only one which included a review of the claims folder, each of the VA examinations included a history obtained from the Veteran, as well as a report of examination findings, along with diagnoses/opinions, which were supported in the record.  In addition, the VA examination in January 2009 included a review of the Veteran's VA treatment records that were online.  Thus, the Board determines that the VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which needs to be obtained for a fair disposition of this appeal.  The Board concludes that no further assistance to the Veteran is required to fulfill VA's duty to assist the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II. Factual Background

Received from the Veteran in November 2006 was his claim for a rating in excess of 20 percent for service-connected herniated disc, L3-L4, L5-S1, with bilateral facet arthritis.

On VA examination in December 2006, the Veteran reported his low back had been crushed by falling equipment, in service, in 1994.  He reported moderate daily pain, but denied fatigue, decreased motion, stiffness, weakness, or spasms.  He reported having sharp radiating pain to the right ankle, but denied flare-ups of his spinal condition.  He was able to walk 1 to 3 miles.  Objective examination of the thoracic spine showed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Inspection of the spine showed he had normal posture and no abnormal spinal curvatures.  Sensory examination of the upper and lower extremities was normal.  There was no ankylosis of the thoracolumbar spine.  Flexion was from zero to 80 degrees, with pain beginning at 70 degrees, and pain on active motion, but no pain on passive motion or after repetitive use, and no additional limitation of motion on repetitive use of the joint.  Thoracolumbar extension was from zero to 30 degrees, and lateral flexion and lateral rotation, to the right and left, was also to 30 degrees, with no pain on motion, or after repetitive use, and no additional limitation of motion on repetitive use of the joint.  For employment history, it was noted that the Veteran's usual occupation was as a mechanic, and he was currently self-employed for the past 5 to 10 years, and had lost no time from work in the last 12 months.  The diagnosis was herniated L5-S1 disc.

VA treatment records showed that in July 2007, the Veteran was seen for back pain.  He reported that in the last two years his pain was sufficient to interfere with work, and infrequently, up until two months prior.  He reported increasing movement-prompted low back discomfort that curtailed his activities.  He reported that the pain rarely radiated into both legs.  He had no genitourinary symptoms.  His symptoms were generally better with activity cessation, but his pain did interfere with sleep at times, and he woke up with a backache late.  Neurological examination revealed intact sensation and motor groups.  Examination of the back showed mild muscular tenderness, and fluid range of motion, functionally intact, but slow on regaining erect position after bending over.  The impression was low back pain with possible history of herniated nucleus pulposus, but no neural impingement symptoms.

In a statement dated in October 2007, the Veteran reported he had been working less than half time since 1999, and recently in July of 2007, he had to quit work completely because of extreme lower back pain.  He also claimed that the VA doctor from New Orleans made "false statements" regarding his health problems.  

VA treatment records showed that in January 2008, the Veteran underwent an EMG study of the lower extremities, which revealed a normal study and no electrical evidence of lumbosacral radiculopathy at that time.  

Private treatment records from Dr. Terry Smith showed that in March 2008, the Veteran was seen for his lumbar pain, which he reported dated back to 1995.  On examination he had pain to flexion more than extension, and he had normal strength, sensation, reflexes, and gait.  An MRI showed a deteriorated dark disk at L5-S1, which explained his symptoms.  The Veteran decided he wanted to have surgery for relief of symptoms.  

VA treatment records showed that in April 2008, the Veteran reported having musculoskeletal chronic lower back pain, but no radiculopathy.  He denied bowel and bladder symptoms.  He had mild lower back pain on straight leg raising.  

Private treatment records from Dr. Terry Smith showed that in April 2008, the Veteran underwent L4-L5 bilateral lumbar foraminotomies, L5-S1 bilateral lumbar foraminotomies and diskectomies; and L5-S1 fusion.  In May 2008, he continued to have lower back pain, and while moving hurt him, he sometimes walked 3 to 5 miles per day.  On examination he had normal strength, sensation, reflexes, and gait.  The only downside was that an x-rays showed a good fusion mass was not forming, which was attributed to his continued smoking, and an external bone stimulator was prescribed.

VA treatment records dated in July 2008 showed that the Veteran underwent a course of physical therapy after his lumbar fusion.  In August 2008, he continued with physical therapy, but reported his pain level was getting worse.  He was advised to discontinue his exercises until his pain level was better controlled.  In October 2008 he was seen for follow-up after he had been in a motor vehicle accident two weeks before and his back pain got worse.  On examination he had mild lower back pain on straight leg raising, and no swelling or sign of infection.  

On VA examination in January 2009, the Veteran reported he had back surgery six months prior, and after a few months the back pain got better, then he had a motor vehicle accident, and the pain got worse than before the surgery.  He reported his physical therapy stopped after his accident, as he was referred to his primary care physician to be cleared to continue physical therapy.  He reported constant pain in the lumbar area, described as a constant aching sensation with an intensity of 5.  He reported no radicular symptoms, but that the pain got worse with sudden movement and became sharp.  During flare-ups, he reported that the intensity of the pain went up to 9.  He did not take any medications and reported that muscle relaxants and nonsteroidal anti-inflammatory medications did not help.  He reported flare-ups of pain four to five times a day, mainly when he moved, shifted his weight to one side or the other, if he reached for something, if he was in a certain position, or if he was on his feet for more than 30 minutes.  During a flare-up, he reported having increased sharp pain and additional limitation, and had to stop what he was doing and sit or lie down.  He claimed the pain lasted for a few seconds up to a few hours.  He reported that after his surgery in April 2008, he stayed in bed most of the time for a couple of months, although he got up to use the restroom.  However, after that, he had no incapacitating episodes that required bedrest recommended by a physician.  He had constant numbness in the right little toe, lateral into the foot.  He felt weak in the lower extremity if he carried groceries.  He had no bowel or bladder impairment and did not use a cane or assistive device.  He used a back brace sometimes, which helped, but claimed that after the car accident it was no longer helping.  He could do his activities of daily living, he drove, and was able to walk a half mile.  He did not do any recreational activities or yard work, but did some laundry and took the trash out.  He could not stand or sit for a long time, could not spend more than two hours in a car, and could not lift heavy objects.  He reported he did mechanic work after service, and was self-employed for 20 hours a week, but stopped working six months before the surgery in April 2008 and had not worked for the past year and a half due to affects on his occupation.  

Further, at the VA examination in January 2009, the Veteran was shown to have an operative scar on his back that was 11 cm by .5 cm, not painful, superficial, and without inflammation or edema.  There was no muscle spasm palpable over the lumbar spine, but there was tenderness in the lower part of the lumbar spine.  Range of lumbar motion showed forward flexion was to 70 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 15 degrees.  He had guarding secondary to pain, and range of motion was limited by discomfort/pain.  There was no additional limitation of motion after repetitive due to fatigue, incoordination, lack of endurance, pain, or weakness.  He had no difficulty with range of motion testing, no edema, effusion, tenderness, deformity, weakness, fatigue, or instability.  The examiner noted that additional limitation due to flare-ups could not be determined without resorting to mere speculation.  There was no muscle atrophy noted, and sensory examination was intact to pinprick and vibration.  An x-ray in October 2008 showed stable fusion of L5-S1 with increasing bony deposition around the articular facts and mild retrolithiasis of L5.  The impression was herniated disk L3-L4, L5-S1, with bilateral facet arthritis, status post surgery in April 2008, with no radicular symptoms.  

An October 2009 VA treatment record showed that the Veteran had a back flare-up while doing yard work and complained of a deep dull ache.  Tramadol did not help.  Examination of the back showed there was palpable tenderness of the lumbar area, and decreased flexion.  A November 2009 VA treatment record showed that the Veteran complained of chronic low back pain, and examination showed he had mild lower back pain on straight leg raising, and no swelling or sign of infection.   

On VA examination in June 2010, the Veteran reported that since his surgery in April 2008, his low back condition was slightly worse and that he had sharp pain in the left lateral knee to the mid left calf, of 9/10 intensity, and occurring 4 to 5 times a day and lasting 1 to 2 seconds.  He reported chronic dull low back pain of 3/10 intensity that flared up as a sharp pain of 7/10 intensity, at least every day, and for 4 to 5 hours, and that this was associated with intermittent sharp pain from his left knee area on the lateral surface, down to the mid left calf.  When the examiner asked if this pain came from the back, the examiner was unable to get an answer from the Veteran.  The examiner noted that sharp pain in his lateral knee to mid calf did not necessarily flare up with his back pain, and opined that the lateral knee to mid calf pain was not associated with back pain.  The Veteran reported intermittent tingling and numbness, with burning, in his left lower back, in about a 4 cm. area, that flared up with back pain.  He reported that his flare-ups of back pain could be brought on by weather changes, standing or walking more than 10 minutes, bending or twisting at the waist, driving or sitting more than 30 minutes, lifting over 10 to 15 pounds, or sleeping in certain positions.  He reported that his lumbar condition was helped by Lortab three times a day.  He used a TENS unit once a month that reportedly did not help.  He tried a heating pad, but that did not help.  He wore a back brace outside of his clothes every day, for 8 to 10 hours, and this helped.  His lumbar condition did not affect his ability to do the activities of daily living, and had not caused him to lose control of bowel or bladder.  He had not been prescribed bed rest for back pain in the past 12 months.  He had no ER visit or hospitalization for his back in the past year.  He did not report any hypoesthesia or dysesthesia, or increased fatigability, lack of endurance, or any other incapacitation.  

Further, at the VA examination in June 2010, the physical examination revealed that the Veteran reported he was at pain level 7 from coming to the appointment.  He had no thoracolumbar tenderness, spasm, or deformity.  Sensory examination was symmetrical and equal in all four limbs.  Straight leg raising produced low back pain without radicular symptoms.  He was able to do heel, toe, and heel-toe tandem walk without any difficulties.  There was no evidence of ankylosis of the spine, and no redness, warmth, edema, crepitus, or muscle atrophy.  Active range of motion testing, after three repetitions, showed forward flexion to 65 degrees with pain on motion, and limited by pain; extension to 20 degrees with pain on motion; right lateral flexion to 25 degrees and limited by pain; left lateral flexion to 20 degrees and limited by pain; right lateral rotation with pain at the extremes; and left lateral rotation to 45 degrees with pain on motion.  The examiner noted no evidence of fatigability, weakness, or lack of endurance.  The examiner indicated that additional limitation of motion due to flare-ups could not be determined without resorting to mere speculation.  An x-ray showed previous surgical fixation of the L5 to S1, an otherwise normal spine, and no significant change since October 2008.  The diagnosis was status post lumbar disk fusion, L5-S1, and the Veteran had subjective complaints of radiculopathy, but no objective neurological findings of radiculopathy.  The examiner opined that the Veteran had mild functional limitations.  

VA treatment records showed that in June 2010, the Veteran reported that ever since his back surgery two years prior, he had stabbing low back pain with some movements.  Objective examination showed he was in no distress, and was ambulatory with a normal gait and posture.  The plan was for a CT of the lumbar spine due to post-surgical hardware and continued problem with low back pain.  

In September 2010, the Veteran testified that he had aching pain in his back, and on certain movements he had sharper pain.  He testified that he had pain all day long, and that nothing really made it better.  He testified that certain activities made the pain worse, including, being on his feet or driving, sitting in the same position for more than 20 minutes, and lifting more than 10 pounds.  He reported he had not worked full time in three years, but currently did a few odd jobs for five or six hours a week.  He testified he was prescribed hydrocodone and took that three times a day, which only provided a little relief for his back pain.  He testified that his back pain moved to his left groin and down his left leg to his knee, and that this usually only happened when his back pain worsened.  He testified that the amount he was able to do decreased if he used his back repetitively.  He testified that his flare-ups were usually in the evenings, and that he had to lay down sometimes because of his back pain, but he did it on his own, and that this usually happened four or five times a week.  He testified that during his most recent VA examination, the examiner was pushing him farther than he was comfortable going.

III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1 (2010).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).

In general, when an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2010).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 (2010) are for consideration.

By a June 2007 rating decision, the RO denied a rating in excess of 20 percent for herniated disc, L3-L4, L5-S1, with bilateral facet arthritis, pursuant to Diagnostic Code 5243 (for intervertebral disc syndrome), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  Id.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2).

Upon review of the medical evidence, the Board finds that the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the Veteran's service-connected herniated disc L3-L4, L5-S1, with bilateral facet arthritis.  The objective evidence of record during the time period in question consists of three VA examinations, VA treatment records, private treatment records, and the Veteran's testimony, and shows that he complained of chronic low back pain, of varying degrees, as well as flare ups and functional limitations.  He also claimed he had pain that went from his back to the left leg.  Objective examinations showed limitation of motion that increased in severity over the appeal period, pain on motion, motion limited by pain, tenderness, and some functional impairment with repetitive use.  It was noted that he had no bowel or bladder impairment or any sensory abnormalities.  With regard to radiculopathy, although the Veteran reported on the VA examination in 2010 that he had pain into his left leg, the examiner opined that the left lateral knee to mid calf pain was not associated with back pain.  Moreover, the examiner noted the Veteran's subjective complaints of radiculopathy, but expressly found no objective neurological findings of radiculopathy.  

With regard to limitation of motion, the Board notes that at no time did the findings of limitation of low back motion approximate forward flexion to 30 degrees or less, or ankylosis, even when considering the pain reported at the end ranges of motion. On the most recent examination in 2010, the Veteran had flexion to 65 degrees, with pain on motion and motion limited by pain.  On the VA examination in 2006, flexion was from zero to 80 degrees, with pain beginning at 70 degrees, and on the VA examination in 2009, forward flexion was to 70 degrees, and he exhibited guarding secondary to pain and motion was limited by discomfort/pain.  The Board notes that none of these findings regarding flexion approximate the criteria for an increased rating of 40 percent, even considering the effects of pain and other factors.  Moreover, a review of the record shows that the Veteran's service-connected low back disorder has never, at any point during the period in question, been manifested by complaints or objective findings or functional impairment such that would warrant an rating in excess of 20 percent.  Rather, the clinical and reported findings during the time period in question more nearly approximated the criteria for a 20 percent rating.  38 C.F.R. § 4.7.  While the Veteran denied incapacitating episodes on the VA examination in 2010, he previously had reported that after his back surgery in 2008 he stayed in bed most of the time for a couple of months, but, thereafter, he had no incapacitating episodes that required bedrest recommended by a physician.  The Board also notes that he started physical therapy after his back surgery.  Thus, other than his post-surgery recovery period, there has been no allegation or notation that he required bed rest prescribed by a physician and treatment by a physician.  Thus, the criteria for a 40 percent rating for the Veteran's service-connected low back disability have not been met under any of the applicable rating criteria.

The Board has also considered the complaints of low back pain, flare-ups, and limits as well as potential additional limitation of functioning resulting therefrom.  However, there is insufficient objective evidence (shown on either VA examinations or treatment records) to conclude that the Veteran's back pain and other problems have been associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.  In that regard, the Board notes that the Veteran has consistently complained of chronic low back pain that was aching, with periods of sharp pain, and that limits his activities, as certain activities cause flare ups of pain.  Additionally, the record shows that he underwent surgery in 2008 on his back, which appeared to initially improve his low back symptoms.  However, he was involved in a motor vehicle accident several months after his back surgery, which appeared to have increased his low back symptoms and returned them to the severity level he experienced prior to the surgery.  Nonetheless, the record reflects that although the Veteran has reported limitation of motion and activities due to pain, the VA examiner in 2006 found, on objective examination of the thoracic spine, no atrophy or weakness.  While the Veteran had pain on active flexion, there was no pain on passive motion or after repetitive use, and no additional limitation of motion on repetitive use of the joint.  On VA examination in 2009, he had guarding secondary to pain, and range of motion was limited by discomfort/pain, but there was no additional limitation of motion after repetitive motion, due to fatigue, incoordination, lack of endurance, pain, or weakness.  It was also noted that he had no difficulty with range of motion testing, and no weakness or fatigue.  On VA examination in 2010, he had pain on flexion, limitations due to pain, but the examiner noted no fatigability, weakness, or lack of endurance.  Additionally, the examiners in 2009 and 2010 indicated that additional limitation of motion due to flare-ups could not be determined without resorting to mere speculation.  Thus, a rating in excess of 20 percent is not warranted, even with consideration of the provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.  

The Board has also considered whether a separate rating is required for any neurological component of the Veteran's lumbar spine disability, under 38 C.F.R. § 4.71a, General Rating Formula, Note (1), but finds that although the Veteran has essentially contended that he has pain from his back to his left leg, the clinical evidence does not show neurological impairment, and the VA examiners have not found any clinical evidence of radiculopathy.  Moreover, the clinical evidence has not shown any report of findings of spasms, bowel or bladder problems, muscle atrophy, sensory loss, etc., that would warrant a separate compensable rating for any neurological manifestations of the service-connected herniated disc L3-L4, L5-S1, with bilateral facet arthritis.  In view of these findings, the Board concludes that a rating in excess of 20 percent is not warranted at any time during the rating period.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's low back disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 20 percent for herniated disc L3-L4, L5-S1, with bilateral facet arthritis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for herniated disc L3-L4, L5-S1, with bilateral facet arthritis, is denied.



REMAND

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating as an element of the claim for an increased rating for the Veteran's service-connected herniated disc L3-L4, L5-S1, with bilateral facet arthritis.  The Veteran has contended that due to his service-connected low back disability he had to quit work in 2007 as a self-employed mechanic, and has been unable to work since then.  In light of the Rice decision mentioned in the introduction, and the fact that the Veteran has not received appropriate notice regarding this issue, the Board finds that this matter must be remanded to the RO for further development.

Accordingly, this issue is REMANDED for the following actions:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU rating, including any records regarding his leaving employment in July 2007.

2.  After the above is completed, as well as any other development deemed necessary, adjudicate the claim for a TDIU rating.  If the decision is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC), provide the Veteran and his representative the opportunity to respond, and return the case to the Board if in order.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


